Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 10/20/2020.
Claims 1-27 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 15, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bie et al. (US 2008/0288691), herein referred to as Bie ‘691. 
Referring to claim 1, Bie ‘691 teaches an apparatus (see Fig. 2, multicore processor 10; see Abstract) comprising:
an interface couplable to a host or a chiplet in a chiplet system and configured to receive a request for a programmable atomic operator (see Fig. 2, wherein an address arbitrator and lock controller 101 interface directly with each processing unit 102, 103, 104, and also with shared cache 106; see Fig. 4, wherein the arbitrator 201 and lock controllers 203 connect to a bus interface 204 which would be used to connect to other elements such as the processing units; see Paragraphs 0004 and 0008, wherein the system implements concurrent data transfers and where each core can implement atomic operations, i.e. the processor cores are compatible / can utilize atomic operations; also see Paragraph 0031, wherein lock/unlock instructions are used to perform atomic operations on the lock variable), the request sent to a memory controller and including an identifier for the programmable atomic operator and a memory address (see Paragraph 0024, wherein address arbitrator and lock controller receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, and returning results of the requests; also see Paragraphs 0028-0031, wherein the PU requests performing a lock transaction on a lock variable which includes a memory address, and type of lock, wherein a lock value is given for verification to the address, i.e. an identifier, wherein the specific lock/unlock instructions are used to perform atomic operation on a lock variable);
a memory arranged to hold a data structure configured to hold a lock value (see Fig. 4, fast lock lookup table 202; also see Paragraph 0024, wherein address arbitrator and lock controller 101 keeps a portion of the lock variables therein while the entire lock variable set is mapped into system memory and can be loaded into the address and lock controller 101 through on-chip cache 106);
hazard circuitry (see Fig. 2, address arbitrator and lock controller 101) configured to:
process the memory address to identify the lock value (see Paragraphs 0028-0031, wherein the PU requests performing a lock transaction on a lock variable which includes a memory address, and type of lock, wherein a lock value is given for verification to the address);
verify that the lock value indicates that there is no lock corresponding to the memory address (see Paragraph 0024, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, where address arbitrator and lock controller 101 keep a portion of the lock variables therein while the entire lock variable set is mapped into system memory and can be loaded into the address and lock controller 101 through on-chip cache 106);
set, in response to receipt of the request and verification that the lock value indicates that there is no lock corresponding to the memory address, the lock value to indicate that there is a lock corresponding to the memory address (see Paragraphs 0024-0031, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, wherein locks/unlocks of the memory address / variable can be requested); and
set, in response to completion of the programmable atomic operator, the lock value to indicate that there is no lock corresponding to the memory address (see Paragraphs 0024-0031, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, wherein locks/unlocks of the memory address / variable can be requested, such as at the completion of an operation); and
a programmable atomic unit configured to invoke the programmable atomic operator based on the identifier for the programmable atomic operator (see Paragraph 0031, wherein lock/unlock instructions are used to perform atomic operations on the lock variable).
As to claim 6, Bie ‘691 teaches the apparatus of claim 1, wherein: the interface is configured to receive a second request for the programmable atomic operator, the second request including the memory address and the identifier for the programmable atomic operator, the second request arriving before completion of the programmable atomic operator invoked from the request; and the hazard circuitry is configured to: process the memory address of the second request to identify the lock value; verify that the lock value indicates that there is a lock corresponding to the memory address; pause, in response to the verification that the lock value indicates that there is a lock corresponding to the memory address, the second request; and resume the second request when the lock value indicates that there is no lock corresponding to the memory address (see Paragraphs 0028-0031, wherein during processing of instructions and checking / verifying locks, a lock transaction can be rejected due to another processing unit having lock ownership, be paused because the lock variable involved with the lock transaction is not in the address arbitrator and lock controller 101, and resumed after loading the address into the address arbitrator and lock controller; Examiner further points out that systems that execution instructions commonly includes retry mechanisms or pause/resume mechanisms for instances of a failed request, wherein in arbitration, it is normal to place pending request on wait until a bus / memory address is available for usage which is the entire purpose of having an arbiter).

Referring to claim 10, Bie ‘691 teaches a method (see Abstract) comprising:
receiving, at a memory controller that includes a programmable atomic unit (PAU), a request for a programmable atomic operator, the request including an identifier for the programmable atomic operator and a memory address (see Fig. 2, wherein an address arbitrator and lock controller 101 interface directly with each processing unit 102, 103, 104, and also with shared cache 106; see Fig. 4, wherein the arbitrator 201 and lock controllers 203 connect to a bus interface 204 which would be used to connect to other elements such as the processing units; see Paragraphs 0004 and 0008, wherein the system implements concurrent data transfers and where each core can implement atomic operations, i.e. the processor cores are compatible / can utilize atomic operations; see Paragraph 0024, wherein address arbitrator and lock controller receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, and returning results of the requests; also see Paragraphs 0028-0031, wherein the PU requests performing a lock transaction on a lock variable which includes a memory address, and type of lock, wherein a lock value is given for verification to the address, i.e. an identifier, wherein the specific lock/unlock instructions are used to perform atomic operation on a lock variable and wherein lock/unlock instructions are used to perform atomic operations on the lock variable);
processing the memory address to identify a lock value (see Fig. 4, fast lock lookup table 202; also see Paragraph 0024, wherein address arbitrator and lock controller 101 keeps a portion of the lock variables therein while the entire lock variable set is mapped into system memory and can be loaded into the address and lock controller 101 through on-chip cache 106; see Paragraphs 0028-0031, wherein the PU requests performing a lock transaction on a lock variable which includes a memory address, and type of lock, wherein a lock value is given for verification to the address);
verifying that the lock value indicates that there is no lock corresponding to the memory address (see Paragraph 0024, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, where address arbitrator and lock controller 101 keep a portion of the lock variables therein while the entire lock variable set is mapped into system memory and can be loaded into the address and lock controller 101 through on-chip cache 106);
setting, in response to receipt of the request and verification that the lock value indicates that there is no lock corresponding to the memory address, the lock value to indicate that there is a lock corresponding to the memory address (see Paragraphs 0024-0031, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, wherein locks/unlocks of the memory address / variable can be requested);
invoking the programmable atomic operator based on the identifier for the programmable atomic operator (see Paragraph 0031, wherein lock/unlock instructions are used to perform atomic operations on the lock variable); and
setting, in response to completion of the programmable atomic operator, the lock value to indicate that there is no lock corresponding to the memory address (see Paragraphs 0024-0031, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, wherein locks/unlocks of the memory address / variable can be requested, such as at the completion of an operation).
As to claim 15, Bie ‘691 teaches the method of claim 10, comprising: receiving a second request for the programmable atomic operator, the second request including the memory address and the identifier for the programmable atomic operator, the second request arriving before completion of the programmable atomic operator invoked from the request; processing the memory address of the second request to identify the lock value; verifying that the lock value indicates that there is a lock corresponding to the memory address; pausing, in response to the verification that the lock value indicates that there is a lock corresponding to the memory address, the second request; and resuming the second request when the lock value indicates that there is no lock corresponding to the memory address (see Paragraphs 0028-0031, wherein during processing of instructions and checking / verifying locks, a lock transaction can be rejected due to another processing unit having lock ownership, be paused because the lock variable involved with the lock transaction is not in the address arbitrator and lock controller 101, and resumed after loading the address into the address arbitrator and lock controller; Examiner further points out that systems that execution instructions commonly includes retry mechanisms or pause/resume mechanisms for instances of a failed request, wherein in arbitration, it is normal to place pending request on wait until a bus / memory address is available for usage which is the entire purpose of having an arbiter).

Referring to claim 19, Bie ‘691 teaches a non-transitory machine-readable medium including instructions (see Abstract; see Bie ‘691 claim 11) that, when executed by circuitry of a memory controller, cause the memory controller to perform operations: 
receiving a request for a programmable atomic operator, the request including an identifier for the programmable atomic operator and a memory address (see Fig. 2, wherein an address arbitrator and lock controller 101 interface directly with each processing unit 102, 103, 104, and also with shared cache 106; see Fig. 4, wherein the arbitrator 201 and lock controllers 203 connect to a bus interface 204 which would be used to connect to other elements such as the processing units; see Paragraphs 0004 and 0008, wherein the system implements concurrent data transfers and where each core can implement atomic operations, i.e. the processor cores are compatible / can utilize atomic operations; see Paragraph 0024, wherein address arbitrator and lock controller receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, and returning results of the requests; also see Paragraphs 0028-0031, wherein the PU requests performing a lock transaction on a lock variable which includes a memory address, and type of lock, wherein a lock value is given for verification to the address, i.e. an identifier, wherein the specific lock/unlock instructions are used to perform atomic operation on a lock variable and wherein lock/unlock instructions are used to perform atomic operations on the lock variable);
processing the memory address to identify a lock value (see Fig. 4, fast lock lookup table 202; also see Paragraph 0024, wherein address arbitrator and lock controller 101 keeps a portion of the lock variables therein while the entire lock variable set is mapped into system memory and can be loaded into the address and lock controller 101 through on-chip cache 106; see Paragraphs 0028-0031, wherein the PU requests performing a lock transaction on a lock variable which includes a memory address, and type of lock, wherein a lock value is given for verification to the address);
verifying that the lock value indicates that there is no lock corresponding to the memory address (see Paragraph 0024, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, where address arbitrator and lock controller 101 keep a portion of the lock variables therein while the entire lock variable set is mapped into system memory and can be loaded into the address and lock controller 101 through on-chip cache 106);
setting, in response to receipt of the request and verification that the lock value indicates that there is no lock corresponding to the memory address, the lock value to indicate that there is a lock corresponding to the memory address (see Paragraphs 0024-0031, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, wherein locks/unlocks of the memory address / variable can be requested);
invoking the programmable atomic operator based on the identifier for the programmable atomic operator (see Paragraph 0031, wherein lock/unlock instructions are used to perform atomic operations on the lock variable); and
setting, in response to completion of the programmable atomic operator, the lock value to indicate that there is no lock corresponding to the memory address (see Paragraphs 0024-0031, wherein address arbitrator and lock controller 101 receives data requests from the processing units and arrange the schedule and routing of the transactions including obtaining lock requests from the processing units, checking/modifying the status of the lock variables, i.e. verification, and returning results of the requests, wherein locks/unlocks of the memory address / variable can be requested, such as at the completion of an operation). 
As to claim 24, Bie ‘691 teaches the machine-readable medium of claim 19, wherein the operations comprise: receiving a second request for the programmable atomic operator, the second request including the memory address and the identifier for the programmable atomic operator, the second request arriving before completion of the programmable atomic operator invoked from the request; processing the memory address of the second request to identify the lock value; verifying that the lock value indicates that there is a lock corresponding to the memory address; pausing, in response to the verification that the lock value indicates that there is a lock corresponding to the memory address, the second request; and resuming the second request when the lock value indicates that there is no lock corresponding to the memory address (see Paragraphs 0028-0031, wherein during processing of instructions and checking / verifying locks, a lock transaction can be rejected due to another processing unit having lock ownership, be paused because the lock variable involved with the lock transaction is not in the address arbitrator and lock controller 101, and resumed after loading the address into the address arbitrator and lock controller; Examiner further points out that systems that execution instructions commonly includes retry mechanisms or pause/resume mechanisms for instances of a failed request, wherein in arbitration, it is normal to place pending request on wait until a bus / memory address is available for usage which is the entire purpose of having an arbiter).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 11-14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bie ‘691 in view of Choi et al. (US 2018/0336035), herein referred to as Choi ‘035.
As to claims 2, 11, and 20, Bie ‘691 does not teach the apparatus of claim 1 / method of claim 10 / machine-readable medium of claim 19, wherein, to process the memory address to identify the lock value, the hazard circuitry is configured to hash the memory address to an entry of a data structure.
Choi ‘035 teaches a processing system utilizing memory (see Abstract), wherein a hash function is used with memory addresses (see Fig. 3, hash function 330) and can allow for sharing locks, where reader-writer locks are applied to the memory addresses such that processor-in-memory enabled instructions wait until locks are unlocked before being processed (see Paragraphs 0050-0051).
Choi ‘035 and Bie ‘691 apply as analogous prior arts as both pertain to the same field of endeavor of implementing locks / unlocks on instructions / processes so that shared hardware can be used by multiple threads / processing units.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bie ‘691 system as set forth above to implement a hashing function with the memory addresses, as taught by Choi ‘035, as a person of ordinary skill in the art would recognize that hashing is the process of transforming any given key or string of characters into another value usually represented by a shorter, fixed-length value or key that represents and makes it easier to find or employ the original string, which would be ideal for memory systems which are often implemented in hexadecimal strings, hence a person of ordinary skill in the art would be motivated to utilize a quicker / standardized lookup table with fixed-length values for commonly used memory addresses which can be implemented in the header of instructions instead of using the full memory address string each time which would be more efficient storage wise and faster to process due to fewer characters in the string.
As to claims 3, 12, and 21, Bie ‘691 does not teach the apparatus of claim 2, wherein the data structure is an array, and the hash of the memory address is an index of the array.
Choi ‘035 teaches a processing system utilizing memory (see Abstract), wherein a hash function is used with memory addresses (see Fig. 3, hash function 330) and can allow for sharing locks, where reader-writer locks are applied to the memory addresses such that processor-in-memory enabled instructions wait until locks are unlocked before being processed (see Paragraphs 0050-0051).
Choi ‘035 and Bie ‘691 apply as analogous prior arts as both pertain to the same field of endeavor of implementing locks / unlocks on instructions / processes so that shared hardware can be used by multiple threads / processing units.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bie ‘691 system as set forth above to implement a hashing function with the memory addresses, where the data structure is an array and the hash of the memory address being an index in the array, as taught by Choi ‘035, as a person of ordinary skill in the art would recognize that hashing is the process of transforming any given key or string of characters into another value usually represented by a shorter, fixed-length value or key that represents and makes it easier to find or employ the original string, which would be ideal for memory systems which are often implemented in hexadecimal strings, hence a person of ordinary skill in the art would be motivated to utilize a quicker / standardized lookup table with fixed-length values for commonly used memory addresses which can be implemented in the header of instructions instead of using the full memory address string each time which would be more efficient storage wise and faster to process due to fewer characters in the string.  As to the data structure being an array and the hash being an index of the array, Examiner points out that memory of a system, whether it be system memory / cache memory, etc., is generally known to be an array addresses and hashing is generally known to be associated with utilizing a hash table, i.e. an index, to quickly associate hash values with original string values.
As to claims 4, 13, and 22, Bie ‘691 teaches the apparatus of claim 2, wherein the data structure has fewer entries than memory addresses in an addressable space for the memory controller (Examiner points out that the size of a data structure being used being smaller / having fewer entries than the addressable space for a memory controller would be inherent as memory systems with memory controller usually have a memory pool associated with / connected to all the connected memory devices and modules, whereas a data structure for a specific thread / instruction usually only be directed to some or whatever available memory addresses there are so it would not normally utilize all of the available memory).
As to claims 5, 14, and 23, Bie ‘691 teaches the apparatus of claim 2, wherein the lock value is a single bit (see Paragraph 0027, wherein a lock value is used).
Examiner points out that a lock value being a single bit rather than multiple bit would be a matter of design choice that wouldn’t be patentably distinct over other systems utilizing multiple bits.  Furthermore, a simple yes / no choice, such as is the memory address locked or not, would be easily represented with a singular bit which can convey that information with a logical ‘1’ or logical ‘0’.

Allowable Subject Matter
Claims 7-9, 16-18, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7-9, 16-18, and 25-27, Examiner finds that utilizing a queue / data structure to link a second request to the same lock value for the memory address is slightly different from what other prior art systems do.  Examiner specifically points out that just the adding of a queue / FIFO / linking of requests by itself is not novel but the combination of dependent claims 7, 16, and 25 where the second request is linked to an already existing requested lock and implementing a FIFO for this reason is different.  Examiner further notes that dependent claims 9, 18, and 27 is redundant with claims 8, 17, and 26, as the first request placed in a FIFO would inherently be at the head of the queue as is the nature of a FIFO queue.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (US 2003/0208647) teaches a system and method for handling locks based upon the attribute of locked load instructions in a system that handles multiple concurrent threads, where locks are checked and then cleared after a verification that the instructions are cleared. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183